Exhibit 10.15

 

Sunoco Partners LLC

Executive Compensation Summary Sheet

for 2010

 

The table below presents 2010 summary information for named executive officers
of Sunoco Partners LLC, with regard to annual base salary.

 

2010 EXECUTIVE COMPENSATION1

 

Name and Title

   2010 Base Salary
($)  

Deborah M. Fretz

President and Chief Executive Officer

   $ 527,875   

Neal E. Murphy

Vice President and Chief Financial Officer

   $ 314,060   

Michael J. Hennigan

Vice President, Business Development

   $ 274,926 2 

Bruce D. Davis, Jr.

Vice President, General Counsel & Secretary

   $ 286,385   

David A. Justin

Vice President, Operations

   $ 278,493   

 

Note to table:

 

(1) The base salaries shown in the foregoing table were approved at the
January 26, 2010 meeting of the Compensation Committee of the Board of Directors
of Sunoco Partners LLC.

 

(2) Represents the portion of Mr. Hennigan’s base salary not subject to
reimbursement by Sunoco, Inc. pursuant to an agreement between Sunoco, Inc. and
the Partnership.